160 S.W.3d 420 (2005)
Jose JACKSON, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 84515.
Missouri Court of Appeals, Eastern District, Division One.
April 12, 2005.
Kristina Starke, St. Louis, MO, for Appellant.
Deborah Daniels, Daniel McPherson, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, SR., P.J., SHERRI B. SULLIVAN, J., and BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Movant, Jose Jackson, appeals from the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find the motion court's judgment is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).